DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 recites the limitation "each tapered part of the second portion".  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 contains the basis for this limitation so it will be assumed claim 7 should depend from claim 5.  Alternatively, if claim 6 depends from claim 5, there would be basis for this limitation and the limitations of claim 8 will have basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston et al (US 8,861,919 B2).  Alston teaches a splice holder tray (300a, Figs. 11-18) comprising:
a storage section (318) configured for storing lengths of optical fibers and comprising optical cable tracks (316 with 320) for optical cables to be spliced to enter the storage section (318) (C7 L55 – C8 L8) and two opposite routing section (areas between 318 and 350a,b on each side of 350a,b) positioned between a splice holder section (350a, b) and the storage section 318);
the splice holder section (350a, 350b) comprising a plurality of inclined channels (392) for holding spliced optical fibers (C9 L38 – C10 L3), each of the plurality of inclined channels (392) including:
a first portion (channels of the pockets, see 392 in Fig. 13) presenting a cross section area (the area of the entire space inside all the pockets) that is measured on a reference plane (324),
two opposite lateral openings (ends of each 392, see where 392 and 394 point to in Fig. 12) for exiting the spliced optical fibers (C7 L31-43), and
a top opening (at 392 in Fig. 13) and a bottom opening (399), wherein the bottom opening (399) has an area smaller than the cross-section area (the through slots are smaller than the area defining the channels of the pockets, see Figs. 11, 13 for example); and
routing sections (area between 318 and 350) to route the optical cable tracks from the storage section (318) to the splice holder section (350a,b) (Fig. 11);

wherein each of the plurality of inclined channels (392) further comprises a second portion (400) and a third portion (394), and wherein the first portion (area of the pockets) is adjacent to the second portion (394, which defines the top of the pocket) and to the third portion (400, which defines the bottom of the pockets), the bottom opening (399) being provided on the second portion (400) (Fig. 13, C9 L61 – C10 L3);
wherein the first portion (areas of the pockets) of each of the plurality of inclined channels (392) is delimited by a first wall (397 of one pocket) and a second wall (398 of an adjacent pocket) parallel to the first wall (397) (see Fig. 13) and extending along a first direction (Fig. 13), the cross-section area being measured along a reference plane (along 395) perpendicular to the first direction (324);
a plurality of partition walls (body of each 394) each of which is provided between an inclined channel (392) and an adjacent inclined channel (adjacent 392) (Fig. 13); and
wherein the thickness of each partition wall (body of each 394) measured along a direction perpendicular to the first direction (324) is smaller than the distance between the first wall (397) and the second wall (398) of an inclined channel measured along the same direction (see Fig. 13, the walls are smaller than the channels).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alston as applied to claims 1 and 3 above, and further in view of Suarez et al (US 5,835,657).
Alston teaches the splice holder previously discussed including a plurality of partition walls (body of each 394) each of which is provided between an inclined channel (392) and an adjacent inclined channel (adjacent 392), wherein each partition wall is elastically deformable at least at the third portion of the inclined channel (there is no limit to a particular section for the deformation, C9 L47 – C10 L3).
Alston does not teach expressly the tapers of claims 4, 10 and 18.
Suarez teaches a splice holder tray (10), comprising a splice holder section (160) comprising a plurality of inclined channels (164, Fig. 29), at least a part of each of the channels (164) is tapered at a second portion (there are a number a tapers, each circular section has two 
Alston and Suarez are analogous art because they are from the same field of endeavor, splice holder trays.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the channels of Alston to include the channels with the geometry of Suarez.
The motivation for doing so would have been to be able to accommodate larger diameter splices or to permit more than one splice to retained (Suarez, C18 L42-59).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alston.
The embodiment of Alston Figs. 11-18 teaches the splice holder tray previously discussed.
This embodiment does not teach expressly the first wall comprises a protrusion projecting toward the second wall.
The embodiment of Alston shown in Figs. 24-31 teaches channels with a protrusion (378) projected towards all walls (Fig. 26).
The two embodiments of Alston are analogous art because they are from the same field of endeavor, splice holder trays.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the first embodiment of Alston to include the protrusion taught by the other embodiment of Alston.
.

Allowable Subject Matter
Claims 5, 7, 8 and 11 (assuming the antecedent basis issues are resolved) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious a splice holder tray comprising the claimed holder section, first, second and third portions, opposite lateral openings, top and bottom in combination with either:
the bottom opening extends between the two opposite lateral openings of each of the plurality of inclined channels, and wherein at least two parts of each of the plurality of inclined channels are tapered at the second portion, the tapered part being spaced apart to each other along a direction extending between the two opposite lateral openings of each of the plurality of inclined channels, or
the first portion of each of the plurality of inclined channels is delimited by a first wall and a second wall parallel each other and extending along a first direction, the cross-section area being measured along a reference plane perpendicular to the first direction, and wherein 
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following teach splice holder trays with splice holder sections with inclined channels and/or bottom openings:
US 7272291
US 8913868
WO 2009/048795

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883